IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


______________________________
                                     )
MOHAMMED ABDULLAH                    )
TAHA MATTAN (ISN 684),               )
                                     )
                Petitioner,          )
                                     )
                v.                   )      Civil Action No. 09-CV-0745 (RCL)
                                     )
BARACK H. OBAMA, et al.,             )
                                     )
                Respondents.         )
                                     )

                                            ORDER

        Upon consideration of Respondents’ Consent Motion [1183] for Extension of Time to Respond

to Petitioner’s Motion for Expedited Judgment, it is hereby

        ORDERED that the Respondents are allowed until June 1, 2009, to file their opposition;

and it is further



     ORDERED that Respondents' Motion [1163] for Stay is DENIED.



     SO ORDERED.



 Date: May 19, 2009.                        ___/s/______________________________
                                             ROYCE C. LAMBERTH
                                             UNITED STATES DISTRICT JUDGE